Filed 4/20/22 P. v. Jones CA4/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO




 THE PEOPLE,
                                                                         E077921
          Plaintiff and Respondent,
                                                                         (Super.Ct.No. FVI20001422)
 v.
                                                                         OPINION
 COREY ALPHONSO JONES,

          Defendant and Appellant.




         APPEAL from the Superior Court of San Bernardino County. Christopher S.

Pallone, Judge. Affirmed.

         Anita Jog, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
       After pleading guilty to one count of grand theft in exchange for time served and

24 months’ probation, Corey Alphonso Jones appealed his sentence. His attorney has

filed a brief under the authority of People v. Wende and Anders v. California1 informing

this court they were unable to identify any errors and asking us to perform an

independent review of the record. Based on our independent review of the record, we find

no error and affirm.

                                         I. FACTS

       On June 8, 2020, the San Bernardino County District Attorney charged Jones with

one count of grand theft. (Pen. Code, § 487, subd. (a), unlabeled statutory citations refer

to this code.) On September 21, 2021, Jones pled no contest to the charge, waived a

report from a probation officer, and requested immediate sentencing. In exchange for his

plea, San Bernardino County Superior Court Judge Christopher Pallone sentenced Jones

to time served and 24 months’ probation.

       Jones filed a timely notice of appeal stating his challenge was “based on the

sentence or other matters occurring after the plea that do not affect the validity of the

plea.” However, Jones also requested a certificate of probable cause, and specified that

the grounds were “I am not guilty of the crime . . . . There is camera footage showing that

I am not guilty of this crime.” San Bernardino County Superior Court Judge John P.

Vander Feer denied the request for certificate of probable cause the next day.



       1   People v. Wende (1979) 25 Cal.3d 436; Anders v. California (1967) 386 U.S.
738.

                                              2
                                       II. ANALYSIS

       We appointed counsel to represent Jones on appeal, and counsel has filed a brief

under the authority of People v. Wende and Anders v. California, setting forth a statement

of the case, a summary of the facts and potential arguable issues, and asking us to

conduct an independent review of the record.

       Counsel’s brief raised two potential issues for our consideration: whether the

sufficiency of the evidence supporting a guilty plea can be challenged on appeal without

a certificate of probable cause, and if so, whether there was sufficient evidence to prove

the elements of the crimes alleged. We offered Jones an opportunity to file a personal

supplemental brief, and he has not done so.

       We have independently reviewed the record for potential error as required by

People v. Kelly (2006) 40 Cal.4th 106 and find no arguable error that would result in a

disposition more favorable to Jones.

                                    III. DISPOSITION

       We affirm the judgment.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                               SLOUGH
                                                                                Acting P. J.
We concur:

RAPHAEL
                          J.

MENETREZ
                          J.



                                              3